Citation Nr: 1521152	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, including as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a skin disability, claimed as blisters on hands and feet, including as due to exposure to contaminated water at Camp Lejeune.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to June 1986.  

The Veteran also had reserve component service with a period of active duty for training from March 3, 1977, to August 19, 1977, and was a member of the Air National Guard of Alabama from June 1988 to June 1997.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

These matters were remanded by the Board in October 2012 for further development and are now ready for disposition.

In May and June 2013, the Veteran signed a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period. 

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

A preponderance of the evidence is against current neurological and skin disabilities, including as due to exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The basic criteria for service connection for peripheral neuropathy and a skin disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he suffers from a neurological disability manifested by numbness, tingling, and chronic pain in the upper and lower extremities, and a skin disability manifested by blisters on the hands and feet that are related to his active service, including consumption of contaminated water at Camp Lejeune.  Alternatively, he contends that his neurological disability may be related to an injury sustained during a jump from the "top bunk" after which he felt a sharp pain go up his legs.

The Veteran's active service treatment records reflect complaints of numbness, burning pain, and tingling in his lower extremities.   A January 1981 nerve conduction study (NCS) noted that the left lateral plantar nerve was within normal limits.  The right lateral plantar nerve and right and left plantar nerve showed latencies within normal limits.  However, the evoked potentials were low amplitude potentials with temporal dispersion.  These findings were compatible with mild neuropathies.  An April 1981 NCS produced findings suggestive of peripheral neuropathies involving the right posterior tibial nerve, right peroneal nerve, mild right median nerve and ulnar sensory neuropathies.  In May 1981, findings suggestive of peripheral neuropathy were noted.  

That month, a psychiatric consultation indicated that the MMPI showed a classical conversion pattern.  However, it was noted that some physical disorders may be misdiagnosed as conversion symptoms early in their course.  Therefore, a complete neurologic evaluation was recommended.

On neurological evaluation in August 1981 and January 1984, no neurological disability was found, providing evidence against this claim. 

An April 1984 neurology note indicates peripheral neuropathy with vesticular eruptions on right foot, vesicular lesions, and questionable herpetic whitlow.  A March 1985 note indicated treatment for inflammatory tinea pedis/cruris with a generalized dermatological reaction.  

A May 1986 separation examination is void of findings, complaints, symptoms or any diagnosis of a skin disability other than multiple keloids on the chest, shoulders, neck, and upper back.  Clinical evaluations of the upper and lower extremities and a neurological evaluation were normal.

Records from the Air National Guard of Alabama include reports of examination dated in September 1987, May 1991, and November 1996 which reflect normal clinical evaluations of the skin (with the exception of keloids on the chest and right shoulder) and of the upper and lower extremities.  Neurological clinical evaluations were also normal.  Reports of medical history dated in September 1987, May 1991 and November 1996 show that the Veteran reportedly was in good health and denied skin disease and neuritis.

Post service, VA treatment records reflect continued complaints of numbness, tingling, and chronic pain in the upper and lower extremities.  Records dated in June 2001 and August 2003 reflect diagnoses of peripheral neuropathy. 

However, an August 2005 EMG/NCV examination of the upper and lower extremities was normal, providing more evidence against this claim. 

A March 2008 primary care note reflects the Veteran's complaint of chronic pain and burning in the feet since the 1980s.  However, a neurological evaluation was negative for evidence of motor or sensory deficits.  No new or worrisome tremors were noted.  The impression was reported history of chronic peripheral neuropathy per the Veteran.  In September 2008, the Veteran's primary care physician stated that the underlying issues were unclear and there was no apparent cause for his subjective symptoms.  A nurse observed that he was in no distress and ambulated without difficulty, providing some factual evidence against this claim.

A March 2008 neurological evaluation was normal in all extremities, even though a complaint of chronic foot pain was noted.  A December 2008 report indicates a past medical history for peripheral nerve disease, but no neuropathy was found.

On July 2008 VA peripheral nerves examination, the Veteran presented with a history of peripheral neuropathy since 1986 when he jumped off of the top "bunk" and could not feel his feet and fell forward.  The examiner noted that there had been numerous work-ups in the past of the Veteran's complaints of intermittent numbness in his hands and chronic burning pain in his feet summarized in a VA treatment records dated in March and April 2008 which indicated normal neurological evaluations.

Motor examination of the upper and lower extremities revealed normal (5/5) muscle strength in the biceps/triceps, elbow extensors/flexors, and wrist extensors and flexors.  With regard to intrinsic muscles of the hand, muscle strength in the right hand was normal and 4/5 on the left hand.  Muscle strength in the knees and right ankle extensors/flexors was normal, but only 4/5 for the left ankle extensors/flexors and the right great toe extensors.  Sensory function testing revealed a variable decreased sensation in the fingertips and feet.  However, a detailed reflex examination was normal.

The examiner concluded that there was no evidence of peripheral neuropathy in either the upper or lower extremities.  While the examiner opined that the Veteran's medical history is "remarkably consistent" in his description of burning and tingling of his feet over the past 28 years, the extensive evaluations both while on active duty and post-service treatment records were negative for neurological disease.  The Veteran's response to muscle and sensory testing on physical examination was inconsistent.  

The examiner felt that the Veteran was quite dramatic in describing his somatic complaints and recommended a complete psychological evaluation.

On July 2008 VA skin diseases examination, the examiner noted a history of eruptions of blisters on feet for which a diagnosis has never been made.  The Veteran complained of blisters on his feet with increased pain which appeared in the same place every couple of months and last for 3 days.  Pustules on the base of the fingers appeared 2 to 3 times each month lasting a week.  However, the examiner noted that there had been no skin disease treatment in the past 12 months.  Neither a corticosteroid of immunosuppressive had been prescribed.

On examination no eruption was present on either foot.  The examiner stated that no diagnosis could be made.  There was no eruption at the time of the examination.  

The Veteran presented with a history of inflammatory tinea pedis treated successfully with Nizoral in 1985.  While his description of the eruptions was consistent recurrent inflammatory tinea pedis, the Veteran received no VA treatment for the condition in the past 7 years.  A definitive diagnosis could not be made since no treatment was prescribed and there was no information beyond the Veteran's self-reports that a current skin condition existed.  The Veteran also reported that the eruption is more likely to occur when the pain in his feet is greatest.  The examiner opined that based on the available medical evidence, if his eruptions are secondary to inflammatory tinea pedis, there would be no relationship to the Veteran's complaints of foot pain.  The skin eruption would be solely coincidental.  

Per the Veteran's request, a repeat EMG was obtained in August 2008 for complaints of numbness and burning pain in the upper and lower extremities.  The study was to rule out polyneuropathy and median neuropathy at the wrist and ulnar neuropathy at the elbow, bilaterally.  The study was normal.  The neurologist stated that there was no electrophysiological evidence of a polyneuropathy or electrophysiological evidence of a median neuropathy at the wrist or ulnar neuropathy across the elbow on either side.

VA treatment records include an April 2009 report indicates a diagnosis of seborrheic dermatitis for which Ketoconazole shampoo was prescribed.  A July 2010 report reflects an assessment of rule out right head /scalp discomfort and occasional left arm numbness, no acute issues and a history of a motor vehicle accident in the 1980s per the Veteran.  A review of the record shows that he sustained a head injury post-service car accident in 1992.

In connection to a claim for service connection for a neck disability, in June 2011 the Veteran underwent a VA cervical spine examination at which time neurological evaluation of the upper extremities was normal.  Reflexes in the upper extremities and sensation to light touch were intact.

A September 2011 VA report indicates as an active problem unspecified idiopathic peripheral neuropathy.

In November 2011, the Veteran submitted statements from his brother, friend, and fellow service member detailing his complaints of burning pain in his hands and feet and numbness during and since his service.

Pursuant to the Board's October 2012 remand, on April 2013 VA skin diseases DBQ examination, the Veteran presented a history of a rash on his hands and feet since being stationed in Camp Lejeune in 1980.  He also reported a diagnosis of tinea pedis on his feet and stated that 1 to 3 times a year he had a rash with blisters on his feet with pain and burning.  He also had pustules around his fingernail beds 6 years ago.  He was evaluated by dermatology in 2010 for keloids on his chest, but was not seen for other complaints.  The examiner's review of the claims file revealed tinea pedis, cruris, and eczema on the hands and feet.  

The examiner diagnosed eczema and tinea pedis, cruris, but stated that no lesions were noted on prior or current VA examination.  Keloids were noted on the anterior trunk, but no other lesions were noted on the hands and feet.

On April 2013 VA peripheral nerves conditions examination, the Veteran presented with a history of jumping off of his "bunker" (also described as a the top "bunk") during active service after which he could not feel his legs and developed electrical shock-like pains with similar symptoms in his hands since that time.   He complained of numbness, tingling, burning pains in his hands and feet.  Extensive neurology evaluations in 2005 and 2008 including EMG/NCS studies indicated no neurologic deficits.  He had also complained of numbness on the left side of his face, but an MRI/CT was unremarkable.
 
The examiner indicated that he had moderate intermittent pain in the right and left leg, mild paresthesias and/or dysesthesias  in the right and left leg; and moderate numbness in the right and left leg.  However, muscle strength testing, EMG studies in 2008, and reflex and sensory examinations were normal.  The examiner opined that it is less likely than not that a jump from a bunker could result in paresthesias in the hands and feet without any evidence findings on musculoskeletal or neurologic examinations.  The examiner noted that multiple treatment records reflect complaints of paresthesias in the hands and feet since December 1980.  However, an EMG/NC study in January 1981 was normal.  Various neurologic examinations yielded inconsistent results and indicated the possibility of a conversion disorder.  The examiner addressed the Veteran's complaints of paresthesias, but there was no objective evidence of any peripheral neuropathy.  The examiner explained that the fact that the Veteran was initially diagnosed with peripheral neuropathy based on his complaints is not in and of itself a diagnosis peripheral neuropathy.

On April 2013 VA mental disorders examination, the Veteran denied any history of mental health treatment during service and no psychiatric disorder was diagnosed on examination.  The examiner noted that the Veteran denied that he had received any mental health treatment during service.  After careful review of the claims file, the examiner did not find any treatment record or diagnosis of any psychiatric disorder.  A May 1981 note indicated that he had produced a MMPI profile that "showed classic conversion pattern."  However, the physician explained that "some physical disorders may early in their course be misdiagnosed as conversion symptoms."  No psychiatric disorder was diagnosed at that time. 

On April 2013 VA skin diseases DBQ examination, the examiner diagnosed eczema and tinea pedis, cruris since 1985.  On examination, with the exception of keloids on the Veteran's anterior trunk, no other skin lesions were found on his hands or feet.  Moreover, no lesions were noted on prior VA examinations.

Pursuant to the RO's request for an addendum medical opinion and rationale regarding the Veteran's claimed neurological and skin disabilities, in May 2013 an independent medical opinion was obtained from Dr. L.T.C.  Upon review of the clinical files and medical records, she opined that it is less likely than not that the Veteran's skin condition, to include blisters on the hands and feet, incurred in, were caused or aggravated by, or proximately due to his time in service.  This is based on the rationale that the April 2013 VA skin examination indicated that the Veteran did not have a dermatological skin condition visible on the skin or need for treatment over the last 12 months.  The 2010 dermatology evaluation indicated keloids of the chest which did not involve the hands or feet.  His subjective complaint of a skin condition of the hands and feet are unsupported by objective clinical findings on the 2013 VA examination.  

With regard to peripheral neuropathy, the examiner opined that it is less likely than not that the Veteran's claimed peripheral neuropathy was incurred in, caused or aggravated by, or proximately due to his time in service.  She explained that the April 2013 VA peripheral neuropathy examination demonstrated normal objective findings, including 2+ reflexes and muscle strength was 5/5 bilateral.  Numbness of the face had resolved.  There were no objective clinical findings on the 2013 VA peripheral neuropathy examination to support the Veteran's complaints of moderate dull, dysesthesia; numbness of his right and left lower extremity; and mild dysesthesia and numbness of his hands.

The examiner concluded that she was in full agreement with the 2013 VA examiner that it is less likely than not that a jump from a bunker can conceivably result in paresthesias in the hands and feet without any objective findings on musculoskeletal or neurologic examinations, including a normal EMG/NCS in 2008. 

In July 2012 and February 2015 Written Brief Presentations, the Veteran's representative, on his behalf, argued that his service treatment records indicated mild bilateral neuropathy and that EMGs appeared to give at least three false negatives for every false positive, and cited to several articles in support of his contention which address sciatic nerve symptomatology and the types of neurological injuries that can be sustained during military jumps.  

These articles, however, contain no opinion s as to the relationship between the claimed neurological disability and the Veteran's active service.  These articles reference by Veteran's representative simply provide speculative generic statements.  As these articles do not specifically state an opinion as to the relationship between the cause of the Veteran's claimed disabilities and his service, they lack probative value in the consideration of the Veteran's claims.  See Sacks v. West, 11 Vet. App.  314 (1998).

In the absence of a neurological disability of the Veteran's upper and lower extremities, or skin disability of the hands and feet, the Board finds that the claims must be denied.  In this regard, there is no medical evidence of neurological or skin disabilities since the Veteran's service.  There is extensive evidence against this claim.   

In reaching this decision, the Board has relied on the objective medical evidence of record, including post-service VA treatment records, several VA examinations, and May 2013 VA opinion, which acknowledge the Veteran's subjective complaints of neurological and skin disabilities, but conclude that those subjective complaints are unsupported by any objective evidence.  In this regard, the Board finds that the July 2008 and April 2013 VA examinations and May 2013 VA opinion are highly probative evidence against these claims.  The Board finds that the VA examinations and opinions are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In any event, even if the Board assumes neurological and skin disabilities currently exists, the preponderance of the competent evidence, for reasons cited above, demonstrates no relationship between the Veteran's claimed neurological and skin disabilities and his military service, and provides evidence against such a finding. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  While the Board has considered the Veteran's complaints of neurological symptoms, as they relate to his upper and lower extremities, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records and numerous VA examinations, overall, provide highly probative evidence against these claims.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a neurological or skin disability and then relate it to service.

To the extent that the medical evidence suggests that the Veteran's skin problems are related to his neurologic symptoms, the Board has determined that service connection is not warranted for a neurological disability.  Therefore, a neurological disability may not serve as a predicate service-connected disability upon which to base his claim, and this claim based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App.  426 (1994). There is no evidence to show that a service-connected disability caused or aggravated a skin disability.

The Veteran clearly believes that he has neurological and skin disabilities related to his service, based on the lay statements of record.  The Board has considered the statements from the Veteran and his friends and family with respect to his claimed neurological and skin disabilities.  As layperson, the Veteran is competent to report what comes to him through his senses, such as pain and numbness in his extremities and a rash on his hands and feet.  His friend and family are competent to report their observations of the Veteran's complaints regarding his claimed rash and neurological disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, their lay statements have been reviewed and considered.  However, the Veteran and his friends and family lack the medical training and expertise to diagnose neurological and skin disabilities and to relate the same to his active service, including due to exposure to contaminated water.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The substantial evidence during the period on appeal fails to establish that he currently has neurological and skin disabilities.  The presence of a current disability is paramount. The Board has considered the Veteran's representative's contention that a jump from a bunker (or the top bunk, as claimed by the Veteran) could cause a neurological disability.  However, this claim is contradicted by the objective medical evidence of record.  Even the existence of the disability is in serious question in this case.  

In sum, the evidence simply does not show that the Veteran has either a neurological disability or skin disability at this time, and the service connection criteria requiring the presence of a current "disability" have not been met.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. App. at 141; Brammer, 3 Vet. App. at 225.

Thus, the Board finds that a preponderance of the evidence is against the claims for entitlement to service connection for neurological and skin disabilities, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.

If, at some point, the Veteran is found to have either a neurological disability or skin disability, the Veteran is welcomed to refile the claims with this new and material evidence.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran letters in March 2005 and April 2011 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment record and post-service VA treatment records (including those pertained pursuant to the Board's remands), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, VA examinations were provided in July 2008 and pursuant to the Board's October 2012 remand in April 2013.  A VA opinion was also obtained in May 2013.  In sum, the Board finds that the examination reports and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted thorough neurological and skin diseases examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.

In this regard, the Board notes that in a February 2015 Written Brief Presentation, the Veteran, through his representative, called into question the qualifications of the May 2013 examiner, stating that she did not appear to be licensed by Washington DC as a physician.  In this regard, a review of D.C.'s Department of Health licensing page provides the physician's license number and shows her status as "active."  The examiner is a board-certified physician.  As the physician is a licensed examiner employed by VA, and as the Veteran's representative has provided no other argument or explanation as to why he believed she lacked the appropriate expertise to examine the Veteran and render a medical opinion, the Board may assume her competency.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners; see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies).  

Beyond this, it is important for the Veteran to understand that this report is not the only piece of evidence against these claims.  Even if the Board ignored this evidence, there is still significant evidence against these claims, as cited above.  Without reference to this medical opinion, the claims would still be denied.

The Board finds that the VA examinations and medical opinions in this case are adequate and substantially complied with the October 2012 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for peripheral neuropathy, is denied.

Service connection for a skin disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


